 



Exhibit 10.1
June 25, 2007
Mr. Thomas A. Renyi
Chairman and Chief Executive Officer
The Bank of New York Company, Inc.
One Wall Street
New York, New York 10286
Dear Tom:
          As you are aware, The Bank of New York Company, Inc. (together with
its affiliates, the “Company”) and Mellon Financial Corporation (together with
its affiliates, “Mellon”) have entered an agreement and plan of merger dated as
of December 3, 2006 (as amended from time to time, the “Merger Agreement”),
pursuant to which the Company and Mellon will merge (the “Merger”) to form a new
corporation as of the consummation of the Merger (the date of consummation, the
“Effective Date”) to be named The Bank of New York Mellon Corporation (together
with its affiliates, “Newco”). By operation of the Merger, Newco will succeed to
all of the rights and obligations of the Company under this Agreement from and
after the Effective Date.
          We recognize the value you have created for the Company’s shareholders
and other constituencies throughout your career, and accordingly wish to retain
your services for a period after the consummation of the Merger. To induce you
to remain with the Company through the Merger and with Newco after the Merger,
the Company offers you the position and benefits provided for in this letter
agreement (“Agreement”).
     1. Position with Newco.
          Effective as of the Effective Date, you will serve as Executive
Chairman of Newco. You will serve as Executive Chairman at the discretion of,
and report only to, the Board of Directors of Newco (“Board”). Your
responsibilities and the Board’s expectations of you as Executive Chairman will
be consistent and commensurate with your position and will be developed with
input from the Chief Executive Officer of Newco and the Board. In addition, you
will become a member of Newco’s newly formed “Executive Committee” as of the
Effective Date. You shall also hold such other positions and have such
additional responsibilities as set forth in the Merger Agreement and the by-laws
of Newco in effect as of the Effective Date.

 



--------------------------------------------------------------------------------



 



     2. Term of Service.
          (a) Service Period. Your term as Executive Chairman and member of the
Newco Executive Committee will begin as of the Effective Date and will terminate
on the 18 month anniversary of the Effective Date (the “Service Period”), unless
your service is terminated earlier in accordance with Section 2(b). References
to “your employment” and “your service” will refer to your employment under this
Agreement from and after the Effective Date.
          (b) Involuntary Termination. The Board may terminate your employment
before the end of the Service Period if the Board decides that such early
termination is in Newco’s best interests. Termination of the Service Period
under these circumstances will be known as “Involuntary Termination.” Upon an
Involuntary Termination, you agree to resign your position as Executive Chairman
and member of the Board (and from any other office with Newco to which you may
have been appointed or elected) and to elect to take retirement.
     3. Compensation.
          (a) Salary. You will continue to receive your annual base salary
during the Service Period. Your starting annual base salary as Executive
Chairman will be $1,000,000, and may be increased from time to time, for any
reason, as the Board deems appropriate and under the same terms and conditions
applicable to other executives employed by Newco (your “Salary”).
          (b) Employee Benefits. During your employment, you will be an employee
of Newco and will participate in all regular compensation and benefit programs
of Newco, and you will enjoy all entitlements and authority of the office of
Executive Chairman.
          (c) Annual and Long-Term Incentives. During your employment, you will
be eligible to receive annual and long-term incentives under the applicable
plans of Newco and under the same terms and conditions applicable to other Newco
senior executives; provided that your annual and long-term incentive
opportunities during the Service Period shall remain at least as favorable as
that provided to you by the Company as of the date hereof even though the forms
and timing of compensation may differ from those currently provided to you or
otherwise provided to other Newco senior executives.
          (d) Special Equity Incentive Grant. Effective on the last trading day
of the Company’s common stock before the Effective Date, you will receive an
option to purchase 700,000 shares of Company common stock pursuant to a special,
one-time equity incentive grant under the terms and conditions set forth in the
award agreement attached as Annex A (the “Option”).
     4. Termination Provisions.
          (a) No Reason Required for Termination. Neither you nor Newco is under
any obligation to continue your employment beyond the scheduled Service Period.
In addition, you or Newco may terminate your employment early at any time for
any reason, or no reason, subject to compliance with Section 4(f).

-2-



--------------------------------------------------------------------------------



 



          (b) Retirement. If you terminate your employment at the end of the
Service Period, in addition to any other benefits to which you are entitled, you
will receive, subject to Section 6(j):
     (i) Pro-Rata Bonus. Subject to Section 4(d), a pro rata annual cash bonus
for the year of your termination of employment, based on Newco’s actual
performance measured at the end of the fiscal year in which your termination of
employment occurs multiplied by a fraction, the numerator of which is the number
of days you were employed during such year of termination and the denominator of
which is 365;
     (ii) Normal Retirement Benefits. Commencement of normal retirement and
pension benefits under the terms of the applicable plans of the Company and/or
Newco; and
     (iii) Additional Benefits. Subject to Section 4(d), from the date of your
termination of employment until you reach age 80, Newco will cause you to be
provided with:
     (A) Office and Clerical. Suitable office space and secretarial support at a
Company office location determined by you in the New York City metropolitan area
that is not in Newco’s headquarter offices; and
     (B) Use of Automobile and Driver. Access to an automobile belonging to
Newco’s executive pool of automobiles and a driver for purposes of travel within
the greater New York City metropolitan area.
For avoidance of doubt, to the extent your receipt of the additional benefits
described in Sections 4(b)(iii) (the “Additional Benefits”) results in income
taxable to you, you will not be entitled to any reimbursement or other payment
for any taxes payable in respect of such income.
          (c) Involuntary Termination. If your employment with Newco is
terminated by Newco during the Service Period due to an Involuntary Termination
other than for Cause (as defined in Section 4(e)), you agree to resign your
position as Executive Chairman and member of the Board (and from any other
office with Newco to which you may have been appointed or elected) and to elect
to take retirement in accordance with Section 2(b), and in addition to any other
benefits to which you are entitled, subject to Sections 4(d) and 6(j), you will
receive:
     (i) Severance Payments. Continued payment of your Salary through the end of
the Service Period, payable in accordance with Newco’s normal payroll practices
(the “Severance Payments”);
     (ii) Pro-Rata Bonus. The pro-rata bonus described in Section 4(b)(i);
     (iii) Special Option Treatment. Accelerated vesting and extended
exercisability of the Option to the extent provided in the applicable award
agreement; and
     (iv) Additional Benefits. The Additional Benefits described in Section
4(b)(iii).

-3-



--------------------------------------------------------------------------------



 



          (d) Release Condition and Restrictive Covenants. In consideration of
and as a condition to your receipt of the benefits described in Section 4(b)(i)
and (iii) and Sections 4(c)(i) through 4(c)(iii) above, you must execute and
deliver to Newco, within 30 days of your termination of employment, a release in
the form attached as Annex B and the release must become effective and
irrevocable in accordance with its terms. In recognition of your access to the
confidential and proprietary information and valued client relationships and
trade secrets of the Company and, in the future, Newco, if you are eligible to
receive Severance Payments or the Additional Benefits, you agree that you will
be subject to the following:
     (i) Noncompete. During your employment and through the end of the
Restricted Period, you will not, directly or indirectly (A) hold a 3% or greater
equity, voting or profit participation interest in a Competitive Enterprise (as
defined below) or (B) render any services, whether as an employee, officer,
consultant, agent or otherwise, to a Competitive Enterprise (as defined in
Section 4(e)) including, without limitation, engaging in, directly or
indirectly, or managing or supervising personnel engaged in, any of the Relevant
Activities (as defined in Section 4(e)).
     (ii) Nonsolicit of Employees. During your employment and through the end of
the Restricted Period, you will not, directly or indirectly, for yourself or for
any third party, solicit, influence, encourage, induce, recruit or cause any
employee of Newco or any person who was an employee of the Company, Mellon or
Newco within the 6 month period before your termination of employment to resign
from Newco or to apply for or accept employment with any Competitive Enterprise.
     (iii) Nonsolicit of Customers. During your employment and through the end
of the Restricted Period, you will not directly or indirectly (A) solicit or
attempt to solicit any of the Newco clients and/or customers for whom you, the
Company, Mellon or Newco either performed the Relevant Activities, or actively
solicited work from during the 6-month period before your termination of
employment, to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with Newco or (B) otherwise interfere with or
damage any relationship between Newco and any such clients or customers.
     (iv) Nondisclosure. During your employment and thereafter, you will not at
any time communicate or disclose to any unauthorized person, without the written
consent of Newco, any proprietary processes of Newco or other confidential
information concerning its business, affairs, products, suppliers or customers
which, if disclosed, would have a material adverse effect upon the business or
operations of Newco. You understand, however, that the obligations of this
Section 4(c)(iv) shall not interfere with your: (a) making any disclosure of
information in any action or proceeding relating to this Agreement or as
otherwise required by law or legal process; or (b) participating, cooperating,
or testifying in any action, investigation or proceeding brought by any
governmental agency or legislative body, any self-regulatory organization, or
Newco’s Legal or Compliance Departments; provided that, to the extent permitted
by law, upon receipt of any such subpoena, court order or other legal process
compelling the disclosure of any such information, you will give prompt written
notice to Newco so as to provide it an opportunity to protect its interests in
confidentiality to the fullest extent possible. You understand that you will not
be entitled to any compensation from Newco or to recover monetary damages or any
other form of personal relief from Newco for your time incurred

-4-



--------------------------------------------------------------------------------



 



in responding to or participating in any proceeding relating to any such
subpoena, court order or other legal process or otherwise in connection with any
such action, investigation or proceeding, provided however, that nothing
contained in this Section shall (1) limit your rights or limit the obligations
of Newco (A) under Section 6(b)(i) of this Agreement or (B) under the by-laws
and Certificate of Incorporation of Newco, including without limitation, your
rights to, and Newco’s obligation to provide, indemnification or (2) limit or
restrict your rights and remedies against any party other than Newco or any of
its affiliates or subsidiaries. You also agree to cooperate with Newco with
respect to any past, present or future legal matters that relate to or arise out
of your employment with it or its predecessors. The obligations of this
Section 4(d)(iv)) will not apply to the extent that the aforesaid matters
(a) are disclosed in circumstances where you are legally required to do so or
(b) become generally known to and available for use by the public otherwise than
by your wrongful act or omission.
     (v) Nondisparagement. During your employment and thereafter, you will not,
in any manner, directly or indirectly make or publish any statement (orally or
in writing) that would libel, slander, disparage, denigrate, ridicule or
criticize Newco, any of its affiliates or any of their employees, officers or
directors.
     (vi) Severability; Equitable Relief. You and the Company agree that the
covenants contained herein are reasonable, that valid consideration has been and
will be received therefor and that the agreements set forth herein are the
result of arm’s-length negotiations between the parties hereto. Notwithstanding
the foregoing, you and the Company agree that if a court of competent
jurisdiction determines that the length of time or any other restriction, or
portion thereof, set forth in this Section 4(d) is overly restrictive and
unenforceable, the court may reduce or modify such restrictions to those which
it deems reasonable and enforceable under the circumstances, and as so reduced
or modified, the restrictions of this Section 4(d) will remain in full force and
effect. You and the Company further agree that if a court of competent
jurisdiction determines that any provision of this Section 4(d)) is invalid or
against public policy, the remaining provisions of this Section 4(d)) and the
remainder of this Agreement will not be affected thereby, and will remain in
full force and effect. Notwithstanding Section 6(i) of this Agreement, in the
event of any violation by you of this Section 4(d), Newco, in addition to any
other remedies it may have, will have the right to institute and maintain a
proceeding in a court of competent jurisdiction to compel specific performance
of the provisions of this Section 4(d) or to issue an injunction restraining any
action by you in violation of this Section 4(d), and/or to obtain other
equitable and monetary relief, including without limitation the relief described
in Section 4(h).
          (e) Definitions. The following definitions apply for purposes of this
Agreement:
     (i) “Cause” means termination upon (A) your willful and continued failure
to substantially perform your duties with Newco other than any such failure
resulting from your incapacity due to physical or mental illness after the Board
delivers to you a demand for substantial performance, which specifically
identifies the manner in which such Board believes that you have not
substantially performed your duties, (B) your willful engaging in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
Newco, (C) your conviction of, or plea or nolo contendere to, a felony, (D) your
refusal to cooperate in any Newco investigations after Newco has

-5-



--------------------------------------------------------------------------------



 



requested your cooperation, or (E) any other material violations of Newco’s
written Code of Conduct. For purposes of this paragraph (i), no act or failure
to act on your part will be considered “willful” unless done, or omitted to be
done, by you in bad faith and without reasonable belief that your action or
omission was in, or not opposed to, Newco’s best interest. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for Newco will be conclusively
presumed to be done, or omitted to be done, by you in good faith and in Newco’s
best interests. It is also expressly understood that your attention to matters
not directly related to Newco’s business will not provide a basis for
termination for Cause so long as the either the Board or Newco has approved your
engagement in such activities.
     (ii) “Competitive Enterprise” means any business enterprise (A) that is a
banking institution, whether incorporated or not, a substantial portion of the
business of which consists of exercising fiduciary powers similar to those
permitted to national banks under the authority of the Comptroller of the
Currency pursuant to 12. U.S.C. 92a, that competes anywhere with any trust,
safekeeping, custodial or related activities that Newco is then engaged in or
(B) holds a 5% or greater equity, voting or profit participation interest in any
enterprise that engages in such a competitive activity.
     (iii) “Relevant Activities” include any activity (A) which is similar or
substantially related to any activities in which you were engaged, in whole or
in part, at the Company or Newco; (B) for which you had direct or indirect
managerial or supervisory responsibility at the Company or Newco or (C) which
calls for the application of the same or similar specialized knowledge or skills
as those used by you in your activities with the Company and Newco.
     (iv) “Restricted Period” means the period beginning on your Termination
Date and ending on the date 12 months thereafter.
          (f) Notice of Termination. Any purported termination by you or Newco
occurring after the Effective Date will be communicated to the other party by a
written Notice of Termination. For purposes of this Agreement, “Notice of
Termination” means a notice indicating the specific termination provision in
this Agreement relied upon and, to the extent required by Section 4(g),
including a copy of any applicable resolution of the Board. If Newco terminates
your employment for Cause, and if you have not previously expressly agreed in
writing to the termination, then within 30 days after your receipt of the Notice
of Termination with respect thereto, you may notify Newco that a dispute exists
concerning your termination, in which event your termination date will be the
date set either by mutual written agreement of the parties or by the arbitrators
in a proceeding as provided in Section 6(i) hereof. During the pendency of any
such dispute, Newco may place you on unpaid leave, provided that you will be
permitted to continue to participate in any BNY-Mellon group health plans in
which you were a participant just before the time the Notice of Termination is
given and until the dispute is resolved in accordance with Section 6(i).
          (g) Termination only upon 3/4 Vote of Board of Directors.
Notwithstanding anything in this Agreement to the contrary, you will not be
deemed to have been terminated by Newco, either for Cause or for any reason
other than Cause, unless and until there has been delivered to you a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board (excluding you and, if applicable, any
other director

-6-



--------------------------------------------------------------------------------



 



involved in events leading to the Board’s consideration of terminating your
employment for Cause) at a meeting held for that purpose, and in the case of a
proposed termination for Cause, after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board.
In the case of a termination for Cause, such resolution must find that in the
good faith opinion of such Board you were guilty of the conduct set forth in any
of Section 4(e)(i)(A) through (E) and specifying the particulars thereof in
detail.
          (h) Right to Recapture Certain Option Gains. If after the date on
which you exercise all or any part of the Option it is determined pursuant to
Section 6(i) or Section 4(d)(vi) that you (A) engaged in conduct constituting
Cause or (B) committed a breach of any of the restrictive covenants set forth in
Section 4(d), then any gain realized by you as a result of any such exercise on
or after the date on which such conduct or breach occurred shall be repaid by
you to BNY-Mellon upon notice from BNY-Mellon. Such gain shall be determined on
a gross basis, without reduction for any taxes incurred, as of the date of the
exercise, without regard to any subsequent change in the fair market value of
BNY-Mellon shares.
     5. Effect on Existing Arrangements.
          (a) CIC Agreement. This Agreement supplements, and does not supersede
in any way, the Change in Control Agreement between you and the Company, dated
as of July 11, 2000 (your “Existing CIC Agreement”). You further understand that
the Merger will not constitute a “Change in Control” of the Company as defined
under your Existing CIC Agreement. By operation of the Merger, “Newco” will be
substituted for the Company effective as of the Effective Date for purposes of
your Existing CIC Agreement (including but not limited to the definitions
contained therein).
          (b) Outstanding Equity/LTIP Grants. For the avoidance of doubt, you
acknowledge that the Merger will not constitute a “Change in Control” for
purposes of the Company’s 2003 Long Term Incentive Plan, as amended (the “LTIP”)
and, accordingly, the Merger will not entitle you to special change in control
benefits with respect to your outstanding equity awards under the LTIP (other
than the Option grant pursuant to Section 3(d)). Upon a termination of your
employment, the treatment of your equity awards outstanding under the LTIP as of
the date of this Agreement will be in accordance with the terms of the LTIP and
the applicable award agreements.
     6. Additional Provisions.
          (a) Successors; Binding Agreement.
     (i) Newco will require, by agreement in form and substance reasonably
satisfactory to you, assent to the fulfillment of Newco’s obligations under this
Agreement from any Successor (as defined herein). For purposes of this
Agreement, “Successor” means any person (as such term is defined in
Section 3(a)(9) and as used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) that succeeds to, or has the practical ability
to control (either immediately or with the passage of time), Newco’s business
directly, by merger or consolidation, or indirectly, by purchase of the combined
voting power of Newco’s then outstanding securities or otherwise.

-7-



--------------------------------------------------------------------------------



 



     (ii) This Agreement will inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, will be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.
     (iii) For purposes of this Agreement, references to “Newco” include any
corporation or other entity which is the surviving or continuing entity in
respect of any merger, consolidation or form of business combination in which
Newco ceases to exist, including but not limited to any Successor.
          (b) Fees, Expenses and Interest; Mitigation.
     (i) Newco will reimburse you, on a current basis, for all reasonable legal
fees and related expenses you incur in connection with this Agreement after the
Merger, including, without limitation, all such fees and expenses, if any, that
you incur in (1) contesting or disputing any termination of your employment, or
which you incur in seeking advice with respect to the matters set forth in this
Agreement; (2) your seeking to obtain or enforce any right or benefit provided
by this Agreement, in each case, regardless of whether or not your claim is
upheld or ultimately successful on the merits and (3) responding to any
subpoena, court order or other legal process as described in Section 4(d)(iv).
You will be required, however, to repay any such amounts to Newco to the extent
that a court issues a final and non-appealable order setting forth the
determination that the position taken by you was frivolous or advanced by you in
bad faith. In addition to the fees and expenses provided herein, you will also
be paid interest on any disputed amount ultimately paid to you at the prime rate
announced by Newco from time to time from the date payment should have been made
until paid in full. Such rights are in addition to and shall not limit any
indemnification rights you may have under the Certificate of Incorporation of
Newco, the by-laws of the Company and The Bank of New York.
     (ii) You will not be required to mitigate the amount of any payment Newco
becomes obligated to make to you in connection with this Agreement by seeking
other employment or otherwise.
          (c) Certain Additional Payments. The parties hereto acknowledge that
the Company will not undergo a change in its ownership or effective control due
to the Merger for purposes of Sections 280G and 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”), and, therefore, any payments made to you
pursuant to this Agreement or otherwise from the Company or Newco in connection
with the Merger will not be deemed “parachute payments” as defined under
Section 280G of the Code. However, in the event of a subsequent change in the
ownership or effective control of Newco following the Merger, if any payments
under this Agreement at any time would constitute “excess parachute” payments
under Section 280G Code, Newco’s obligations to you with respect to such
payments will be determined in accordance with applicable provisions of your
Existing CIC Agreement which require that you be provided with a gross-up for
any excise taxes imposed under Sections 280G and 4999 of the Code.
          (d) Taxes. All payments to be made to you under this Agreement will be
subject to required withholding of federal, state and local income and
employment taxes.

-8-



--------------------------------------------------------------------------------



 



          (e) Survival. The respective obligations of, and benefits afforded to,
Newco and you under this Agreement will survive termination of this Agreement,
except in the event that the consummation of the Merger does not occur.
          (f) Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement will be in writing and will be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid and addressed, to the
appropriate address set forth on the first page of this Agreement, provided that
all notices to Newco will be directed to the attention of the General Counsel of
Newco, or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notice of change of address will
be effective only upon receipt.
          (g) Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in a writing signed by you and, before the Effective Date, the Company, and
after the Effective Date, Newco. Any amendment to or modification of this
Agreement after the Effective Date by Newco shall require the affirmative vote
of at least 75% of the entire Newco Board of Directors then in office. No waiver
by either party hereto at any time of any breach by the other party hereto of,
or of compliance with, any condition or provision of this Agreement to be
performed by such other party will be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement will be governed by the laws of
the State of New York applied without regard to conflict of laws principles.
          (h) Validity. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect. Any
such invalid or unenforceable provision shall be deemed severed from, and no
longer a part of, the remaining provisions of this Agreement.
          (i) Arbitration. Other than as specifically described in
Section 4(d)(vi)of this Agreement, any dispute or controversy arising under or
in connection with this Agreement will be settled exclusively by arbitration in
New York City by 3 arbitrators in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. Newco will bear all costs
and expenses arising in connection with any arbitration proceeding pursuant to
this Section 6(i).
          (j) Section 409A of the Code. If you are a “specified employee” within
the meaning of Section 409A of the Code at the time of your termination of
employment, any payments to you pursuant to Section 4(c)(i) or benefits to you
pursuant to Sections 4(b)(iii) or 4(c)(iv) will be delayed until the day after
the six-month anniversary of your Termination Date, or if earlier, the date of
your death at which time you will be provided with all payments that would have
been made to you through such time but for this sentence and provided
reimbursement for all benefits that would have been provided to you through such
time but for this sentence. Without limiting the foregoing, this Agreement will
be interpreted in a manner to avoid adverse consequences to you under
Section 409A of the Code. If any compensation or benefits provided by this
Agreement may result in the application of Section 409A of the Code, after
giving effect to the

-9-



--------------------------------------------------------------------------------



 



first two sentences of this Section 6(j), you and Newco will agree on a
modification to the Agreement in the least restrictive manner necessary in order
to, where applicable (1) exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A, or (2) comply
with the provisions of Section 409A, other applicable provision(s) of the Code
and/or any rules, regulations or other regulatory guidance issued under such
statutory provisions and to make such modifications such that you will receive
all payments and benefits hereunder in the shortest amount of time from the date
otherwise due, while no portion of any payments to you hereunder will be subject
to the excise taxes of Section 409A of the Code, in each case, without any
diminution in the value of the payments to you.
     7. Conditioned on the Merger.
          Of course, this Agreement is conditioned on the Merger. If the
Effective Date does not occur on or before December 31, 2007, this Agreement
will terminate and have no force or effect.
*        *        *
          If this Agreement is acceptable to you, please sign both copies of
this letter indicating your agreement to its terms, keep one signed copy of the
letter for yourself and return the other signed copy to me. This Agreement may
be executed in two or more counterparts, each of which will be deemed to be an
original. A signature transmitted by facsimile will be deemed an original
signature.
          We thank you for the valuable services you have performed for the
Company and we look forward to your continued contribution to the success of the
Company through its transition into Newco.

            Sincerely,  
 
          The Bank of New York Company, Inc.  
 
          /s/ John M. Liftin     Name: John M. Liftin     Title: Vice Chairman
and General Counsel  

          Accepted and Agreed:    
 
        /s/ Thomas A. Renyi     Thomas A. Renyi    
 
       
Date:   June 28, 2007
       
 
 
 
   

-10-



--------------------------------------------------------------------------------



 



Annex A
[Stock Option Agreement]

-11-



--------------------------------------------------------------------------------



 



Annex B
G E N E R A L R E L E A S E
     GENERAL RELEASE (this “Release”), by Thomas A. Renyi (“you”) in favor of
The Bank of New York Mellon Corporation (“Company”), its subsidiaries,
affiliates, and all of their officers, directors, employees, shareholders,
attorneys and agents and their predecessors, successors and assigns,
individually and in their official capacities (together, the “Released
Parties”).
     WHEREAS, you have been employed as Executive Chairman of the Company; and
     WHEREAS, you are entitled to certain payments and benefits under your
letter agreement, dated June 25, 2007 (as the same may have been amended from
time to time, the “Service Agreement”), with the Company that are conditioned on
the effectiveness of this Release.
     NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth, the parties agree as follows:
     1. General Release. You, for yourself and for your heirs, executors,
administrators, successors and assigns, knowingly and voluntarily forever waive,
terminate, cancel, release and discharge the Released Parties from and against
any and all legally waivable claims, causes of action, allegations, rights,
obligations, liabilities or charges (collectively, “Claims”) that you (or your
heirs, executors, administrators, successors and assigns) have or may have,
whether known or unknown, by reason of any matter, cause or thing occurring at
any time before and including the date of this Release, including, without
limitation, claims for compensation or bonuses (including, without limitation,
any claim for an award under any compensation plan or arrangement); breach of
contract; tort; wrongful, abusive, unfair, constructive or unlawful discharge or
dismissal; impairment of economic opportunity defamation; age and national
origin discrimination; sexual harassment; back pay; front pay; benefits’
attorneys’ fees; whistleblower claims; emotional distress’ intentional
infliction of emotional distress’ assault’ battery; pain and suffering; punitive
or exemplary damages; violations of the Equal Pay Act, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination
Employment Act of 1967 (“ADEA”), the Americans with Disabilities Act of 1991,
the Employee Retirement Income Security Act, the Older Workers Benefit
Protection Act of 1990, the Sarbanes-Oxley Act of 2002, the Worker Adjustment
and Retraining Notification Act of 1989, the Family and Medical Leave Act of
1993, the New York State and New York City anti-discrimination laws, including
all amendments to any of the aforementioned acts; and violations of any other
federal, state, or municipal fair employment statutes or laws, including,
without limitation, violations of any other law, rule, regulation or ordinance
pertaining to employment, wages, compensation, hours worked, or any other
matters related in any way to your employment with the Company and its
affiliates (and their respective predecessors) or the termination of that
employment. In addition, in consideration of the provisions of this Release, you
further agree to waive any and all rights under the laws of any jurisdiction in
the United States or any other country that limit a general release to those
claims that are known or suspected to exist in your favor as of the Effective
Release Date (as defined below). You also understand you are releasing any
rights or claims concerning bonus(es) and any

-12-



--------------------------------------------------------------------------------



 



award(s) or grant(s) under any incentive compensation plan or program, except as
specifically set forth in the Service Agreement.
     2. Surviving Claims: Notwithstanding anything herein to the contrary, this
Release shall not:
          (a) release any Claims relating to the payments and benefits set forth
in the Service Agreement;
          (b) release any Claims arising after the date of this Release;
          (c) limit or prohibit in any way your (or your beneficiaries’ or legal
representatives’) ability to bring an action to enforce the terms of this
Release;
          (d) release the Company’s obligations to you as a past, present, or
future customer or client of the Company or its affiliates;
          (e) release any claim for employee benefits under plans covered by the
Employee Retirement Income Security Act of 1974, as amended, or other vested
benefits to the extent that such claims may not lawfully be waived or for any
payments or benefits under any plans of the Company that have vested according
to the terms of those plans; or
          (f) release any claims for indemnification in accordance with
applicable laws and the corporate governance documents of the Company including
any right to contribution, in accordance with their terms as in effect from time
to time or pursuant to any applicable directors and officers insurance policy
with respect to any liability incurred by you as an officer or director of the
Company or any right you may have to obtain contribution as permitted by law in
the event of entry of judgment.
The Claims that are not released pursuant to this Section 2 are collectively
referred to as the “Surviving Claims”.
     3. Additional Representations and Covenants. You represent and warrant that
you have not filed any civil action, suit, arbitration, administrative charge,
or legal proceeding against any Released Party nor have you assigned, pledged,
or hypothecated as of the Effective Release Date your claim to any person and no
other person has an interest in the claims that you are releasing. You also
agree that should any person or entity file or cause to be filed any civil
action, suit, arbitration, administrative charge or other legal proceeding
seeking equitable or monetary relief concerning any claim released by you
herein, you shall not seek or accept any personal relief from or as the result
of such civil action, suit, arbitration, administrative charge or other legal
proceeding.
     4. Your Acknowledgements. You acknowledge and agree that you have read this
Release in its entirety and that, except for the Surviving Claims, this Release
is a general release of all known and unknown claims, including, without
limitation, to rights and claims arising under ADEA. You further acknowledge and
agree that:

-13-



--------------------------------------------------------------------------------



 



          (a) this Release does not release, waive or discharge any rights or
claims that may arise for actions or omissions after the date of this Release;
          (b) you are entering into this Release and releasing, waiving and
discharging rights or claims only in exchange for consideration which you are
not already entitled to receive;
          (c) you have been advised, and are being advised by this Release, to
consult with an attorney before executing this Release, and you acknowledge that
you have consulted with counsel of your choice concerning the terms and
conditions of this Release;
          (d) you have been advised, and are being advised by this Release, that
you have 21 days within which to consider this Release;
          (e) you are aware that this Release shall become null and void if you
revoke your agreement to this Release within 7 days following the date of
execution and delivery of this Release. You may revoke this Release at any time
during such 7-day period by delivering (or causing to be delivered) to the
Company’s Director of Human Resources a written notice of your revocation of
this Release. In the event that the 7th day following the date you sign this
Release falls on a Saturday, Sunday or legal holiday, you will have until 5:00
p.m. on the next business day to deliver your written notice of revocation. You
expressly understand and agree that if you do not sign this Release, or if you
revoke it within this 7-day period, you are not entitled to, and will not
receive, any of the payments or benefits provided for under the Service
Agreement that are conditioned upon the effectiveness of this Release; and
          (f) this Release shall become effective and irrevocable on the 8th day
following the day on which you have signed it, unless you have revoked it as
provided in Paragraph 4(e) above (“Effective Release Date”).
     5. Additional Agreements. You acknowledge and represent that you have
returned or will return prior to the Effective Release Date , all Company-owned
property, including but not limited to, all documents and records, materials,
policies, procedures, forms and documents, identification cards, credit cards,
telephone cards, files, memoranda, keys and other equipment and/or supplies in
your possession, custody or control and all copies thereof, that you have
retained no such item in your possession, custody or control, and you understand
that the Company has relied upon your representation and that the return of such
property is an express condition of your Service Agreement and this Release. You
may retain all benefits-related documents pertaining to you.

            ———————————————
       Thomas A. Renyi
                     

-14-



--------------------------------------------------------------------------------



 



         

                 
STATE OF
    )
)     ss.:    
COUNTY OF
    )          

On this      day of      , before me personally came Thomas A. Renyi to me known
and known to me to be the person described in and who executed the foregoing
Release and he duly acknowledged to me that he executed the same.

-15-